On Application por RuriKARiNO.
An examination of this cause on the application for a rehearing,, has brought to our notice, that in affirming the judgment of the District Court, we affirmed that portion of the same which dismissed the intervention of the drainage commission of New Orleans, as being without any interest in the cause. Such was not our intention.
We think the drainage commission of New Orleans-had sufficient *1874interest in tlie matters involved in the litigation to intervene in the cause.
A re-examination of the cause lias brought us to the conviction, that our judgment is erroneous, in so far as it accorded interest to the relators, upon their certificates.
For the reasons assigned, it is ordered, adjudged and decreed, thait our former judgment be amended, by setting -aside that portion of the same by which interest at four per cení, is accorded to the relators, and by which the judgment of the District Court is affirmed, in dismissing the intervention-of the drainage commission.
It is now ordered, adjudged and decreed, that the judgment of the District Court, in so far as it dismisses the intervention of the drainage commission of New Orleans as having no interest in the cause, and in so far as it recognizes the right of the relators to interest upon their certificates, he annulled, avoided and reversed, and it is now ordered, adjudged and decreed, that recognizing the right of the said drainage commission to intervene herein, its intervention he, and it is hereby reinstated; and it is further ordered and decreed, that that portion of relators’ present demand, by which they pray that they he recognized as entitled, and accorded interest upon their certificates, he and the same is hereby rejected.
It is further ordered, adjudged and decreed, that the judgment of the District Court, except as herein altered and amended, he affirmed, and our own judgment, except in so far as herein altered and amended, remain undisturbed.
Behearing refused.